                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


MICHAEL MOHAMED SALAMI, #879045,

                      Plaintiff,

v.                                               CASE NO. 2:19-CV-11929
                                                 HONORABLE ARTHUR J. TARNOW

SARAH VALADE, et al.,

                      Defendants.
                                        /

      OPINION AND ORDER DENYING THE APPLICATION TO PROCEED
       WITHOUT PREPAYMENT OF FEES OR COSTS, DISMISSING THE
         CIVIL RIGHTS COMPLAINT, AND DENYING THE MOTIONS
     FOR DECLARATORY JUDGMENT AND PRELIMINARY INJUNCTION

I.     Introduction

       Michigan prisoner Michael Mohamed Salami (“Plaintiff”) has filed a pro se civil

rights complaint pursuant to 42 U.S.C. § 1983, motions for declaratory judgment and

preliminary injunction, and an application to proceed without prepayment of the filing fee

for this action. See 28 U.S.C. § 1915(a)(1). His complaint concerns his parole eligibility

and requirement that he participate in what he believes are Christian faith-based religious

groups, such as Alcoholic’s Anonymous, even though he is a Muslim. Plaintiff names

several Michigan Department of Corrections employees, Gateway Foundation employees,

and an administrative law judge as the defendants in this action and seeks a declaratory

judgment and monetary damages. Having reviewed the matter, the Court denies the
                                                                        Salami v. Valade, et al.,
                                                                           No. 2:19-CV-11929
                                                                                    Page 2 of 4

application to proceed without prepayment of fees or costs and dismisses the complaint

without prejudice pursuant to 28 U.S.C. § 1915(g).

II.    Discussion

       Under the Prison Litigation Reform Act of 1996 (“PLRA”), a prisoner may be

precluded from proceeding without prepayment of the filing fee in a civil action under

certain circumstances. The statute provides, in relevant part:

       In no event shall a prisoner bring a civil action or appeal a judgment in a
       civil action or proceeding under this section, if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought
       an action or appeal in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

28 U.S.C. § 1915(g). In short, the “three strikes” provision requires the Court to dismiss

a civil case when a prisoner seeks to proceed without prepayment of the filing fee if, on

three or more previous occasions, a federal court has dismissed the prisoner’s action

because it was frivolous, malicious, or failed to state a claim upon which relief may be

granted. Id.; see also Dupree v. Palmer, 284 F.3d 1234, 1236 (11th Cir. 2002) (holding

that “the proper procedure is for the district court to dismiss the complaint without

prejudice when it denies the prisoner leave to proceed in forma pauperis pursuant to the

provisions of § 1915(g)”).

       Plaintiff is a prolific litigator in federal court. The Court’s records reveal that he

                                               2
                                                                        Salami v. Valade, et al.,
                                                                           No. 2:19-CV-11929
                                                                                    Page 3 of 4

has filed at least three prior civil actions which have been dismissed as frivolous and/or

for failure to state a claim upon which relief may be granted. See Salami v. Michigan

State Police Forensic Science Lab., et al., No. 2:18-CV-13282 (E.D. Mich. Feb. 5, 2019);

Salami v. Michigan State Police Forensic Science Lab., et al., No. 2:19-CV-10215 (E.D.

Mich. Feb. 1, 2019); Salami v. Winn, et al., No. 3:19-CV-11568 (E.D. Mich. May 31,

2019).

         Consequently, Plaintiff is a “three-striker” who cannot proceed without

prepayment of the filing fee unless he can demonstrate that he is “under imminent danger

of serious physical injury.” 28 U.S.C. § 1915(g). To fall within the statutory exception to

the three strikes rule, a prisoner must allege that the threat or prison condition is ‘real and

proximate’ and the danger of serious physical injury must exist at the time the complaint

is filed. See Rittner v. Kinder, 290 F. App’x 796, 797-98 (6th Cir. 2008) (citing

Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003); Abdul-Akbar v. McKelvie, 239

F.3d 307, 313 (3d Cir. 2001) (en banc)). Plaintiff alleges no such facts to indicate that he

is under imminent danger of serious physical injury so as to fall within the exception to

the three strikes rule. Consequently, he is not allowed to proceed without prepayment of

the filing fee for this action.

III.     Conclusion

         Based upon the foregoing discussion, the Court concludes that Plaintiff has filed at

                                               3
                                                                      Salami v. Valade, et al.,
                                                                         No. 2:19-CV-11929
                                                                                  Page 4 of 4

least three previous lawsuits which have been dismissed as frivolous and/or for failure to

state a claim upon which relief may be granted and that he fails to establish that he is

under imminent danger of serious physical injury so as to fall within the exception to the

three strikes provision of 28 U.S.C. § 1915(g). Accordingly, the Court DENIES

Plaintiff’s application to proceed without prepayment of fees or costs and DISMISSES

his civil rights complaint pursuant to 28 U.S.C. § 1915(g). This dismissal is without

prejudice to the filing of a new complaint with full payment of the filing fee ($350.00)

and the administrative fee ($50.00). Given this determination, the Court also DENIES

his motions for declaratory judgment and preliminary injunction.

       Lastly, the Court concludes that it has properly applied the “three strikes”

provision of 28 U.S.C. § 1915(g) such that an appeal from this order would be frivolous

and cannot be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.


                                                  s/Arthur J. Tarnow_______________
                                                  ARTHUR J. TARNOW
                                                  UNITED STATES DISTRICT JUDGE
Dated: July 12, 2019




                                              4
